Citation Nr: 9934843	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted for this condition.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of left 
eye injury.

4.  Entitlement to an increased disability rating for 
lumbosacral strain with scoliosis of the dorsal spine and 
lumbar lordosis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
residuals of shrapnel wound to the left scapular region, 
currently evaluated as 10 percent disabling, to include 
whether a separate disability evaluation is warranted for the 
scar from this injury.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, V.W., and Mr. K.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1964, from May 1964 to May 1969, and from February 
1970 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A July 1995 rating decision found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for PTSD and denied a 
disability rating in excess of 10 percent for his service-
connected back condition.  A May 1997 rating decision, in 
pertinent part, denied service connection for tinnitus and 
residuals of a left eye injury, denied entitlement to TDIU, 
and denied a disability rating in excess of 10 percent for 
the veteran's service-connected residuals of shrapnel wound 
to the left shoulder.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

At his hearing in 1999, the veteran testified that the left 
shoulder scar resulting from the inservice shrapnel wound was 
tender.  If there were additional disability attributable to 
the scar, the veteran would be entitled to a separate 
disability rating.  38 C.F.R. § 4.14 (1999); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The veteran is seeking an 
increased rating for his service-connected residuals of the 
shrapnel wound, and the scar is a manifestation of that 
disability.  Therefore, the Board finds that the issue of the 
evaluation to be assigned the scar is reasonably raised in 
the records and is inextricably intertwined with the issue of 
the increased rating before the Board.  Accordingly, the 
issues on appeal have been recharacterized as shown above.

The issues of entitlement to service connection for PTSD and 
entitlement to increased ratings for back and left shoulder 
disorders are the subjects of the REMAND herein.  The Board 
will defer a decision on the veteran's TDIU claim until these 
claims return from remand.

In a February 1998 statement, the veteran's representative 
argued that there was clear and unmistakable error (CUE) in 
the 1995 rating decision that had denied the veteran's claim 
for PTSD.  However, it is not necessary that this claim be 
adjudicated.  A claim for CUE in an RO decision can only be 
raised with respect to final, unappealed RO decisions.  
38 C.F.R. § 3.105(a) (1999).  The July 1995 rating decision 
cannot be the subject of a claim of CUE since that rating 
decision is currently on appeal to the Board.


FINDINGS OF FACT

1.  In a December 1994 decision, the Board denied, on the 
merits, the veteran's claim for service connection for PTSD.

2.  Some of the evidence received since December 1994 is new 
and material.

3.  The veteran's claim of entitlement to service connection 
for PTSD is plausible, but the RO has not obtained sufficient 
evidence for correct resolution of this claim.

4.  The veteran currently has diagnoses of hyperopia, 
presbyopia, and astigmatism, as well as tinnitus.

5.  There is competent lay evidence that the veteran 
experienced acoustic trauma during service. 

6.  There is no medical evidence of a nexus, or link, between 
the claimed right ear tinnitus and any disease or injury in 
service.

7.  There is no medical evidence showing that the veteran's 
claimed superimposed left eye injury during service resulted 
in increased disability.

8.  The veteran's claims for service connection for tinnitus 
of the right ear and residuals of left eye injury are not 
plausible.

9.  The veteran's claim for service connection for tinnitus 
of the left ear is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

10.  The medical evidence establishes that the veteran's left 
ear tinnitus was incurred during service.


CONCLUSIONS OF LAW

1.  The December 1994 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West 1991 & Supp. 1999).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran has presented a well-grounded claim for 
service connection for PTSD, and VA has not satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

4.  The veteran has not presented well-grounded claims for 
service connection for tinnitus, right ear, and residuals of 
an injury to the left eye, and there is no statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

5.  The veteran has presented a well-grounded claim for 
service connection for tinnitus, left ear, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

6.  The veteran incurred left ear tinnitus as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), and 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  PTSD

1.  New and material evidence

A December 1994 Board decision denied, on the merits, the 
veteran's claim for service connection for PTSD, finding that 
the medical evidence did not show diagnosis of the claimed 
condition.  The veteran was notified of this decision in 
December 1994.  When the Board disallows a claim, a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  A decision of the Board 
is final unless the Chairman orders reconsideration.  
38 U.S.C.A. §§ 7103(a) and 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In June 1995, the veteran's 
motion for reconsideration was denied.  Therefore, the 
December 1994 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence received subsequent to December 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since December 1994, the 
following evidence has been received:  (1) the veteran's 
contentions, including those raised at personal hearings in 
April 1996, February 1998, and May 1999; (2) VA outpatient 
and hospitalization records dated from May 1994 to September 
1997; (3) reports of VA examinations conducted in May 1995, 
April 1996, June 1996, October 1996, and March 1997; (4) 
private medical records and letters from Carlton Newsome, 
M.D., D'Orsay Bryant, M.D., Radiology Association of El 
Dorado, Metropolitan General Hospital, Richard Pillsbury, 
M.D., South Arkansas Radiation Therapy Institute, Gorgas 
Hospital, Marc Parnell, O.D., and Chester Jenkins, M.D.; (5) 
copies of service medical records and physical profiles; (6) 
copies of a telegram and photographs; (7) lay statements from 
R.G. and H.K.; and (8) a decision by the Social Security 
Administration.  Although this evidence was not sent to the 
Board prior to its December 1994 decision, the RO had also 
received in July 1994 the veteran's VA outpatient and 
hospitalization records dated from April 1984 to July 1994.  

To the extent that the veteran contends that he has PTSD as a 
result of his military service, this evidence is not new.  He 
has not submitted any new contentions regarding this claim; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the 1994 Board decision and is not new 
for purposes of reopening a claim.

The service medical records submitted by the veteran are also 
not new.  Under pertinent regulations, where new and material 
evidence consists of a supplemental report from the service 
department received after the decision has become final, the 
decision will be reconsidered by the agency of original 
jurisdiction.  38 C.F.R. § 3.156(c) (1999).  These records 
were copies of the service medical records previously 
associated with the claims file and are therefore not new for 
purposes of reopening a claim.

The rest of the evidence received since December 1994 is new 
in that it was not previously of record.  To serve to reopen 
a claim, it must also be material.  Material evidence is that 
which bears directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the veteran is seeking to establish service 
connection for PTSD, material evidence would be significant 
evidence that bore substantially and directly on the current 
existence of the claimed disorder and a relationship between 
it and a disease or injury incurred during his period of 
military service. 

Some of the new evidence is material.  The majority of the 
new medical evidence does not concern treatment for a 
psychiatric disorder.  However, the veteran has submitted 
medical records showing diagnosis of PTSD.  He was 
hospitalized at a VA facility from May to July 1994 and in 
July 1997 for treatment for PTSD.  Since the basis of the 
Board's prior denial was specifically that a diagnosis of 
PTSD was not shown by the evidence, this new evidence is so 
significant that it must be considered in order to evaluate 
the veteran's claim fairly, and it is therefore material.  
Accordingly, the new and material evidence serves to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Well-grounded claim

Since the Board has reopened the veteran's claim, it must be 
determined whether the reopened claim is well grounded.  See 
Elkins.  In order for a claim for service connection for PTSD 
to be successful there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1999); see also Cohen v. Brown, 10 Vet. App 128 (1997).

As indicated above, the medical evidence shows diagnosis of 
PTSD.  The veteran has submitted competent lay statements of 
inservice experiences alleged to have caused his PTSD.  His 
DD-214 shows that he received the Purple Heart during the 
period of service where he did a tour of duty in Vietnam.  
The evidence clearly shows that the veteran incurred a 
shrapnel wound to the left shoulder during a mortar attack, 
and his representative has stated that this was the basis for 
the award of the Purple Heart.  Medical professionals have 
diagnosed PTSD based on the veteran's purported service 
experiences.  Although the stressors upon which these 
diagnoses were based were not discussed, it is presumed that 
there were sufficient stressors to support such a diagnosis.  
See Cohen.  This evidence is sufficient to create the 
plausibility of a valid claim.  Therefore, it is sufficient 
for the establishment of a well-grounded claim.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The Board concludes that VA 
has not satisfied its duty to assist the veteran in the 
development of this claim.  The record does not contain 
sufficient evidence to decide his claim fairly.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below. 

B.  Service connection for tinnitus
and residuals of left eye injury

1.  Factual Background

In May 1996, the veteran filed these claims for service 
connection.  He stated that his left ear was injured in 1969 
during the Tet Offensive, and he now has ringing in the left 
ear.  He stated that while stationed in Germany in 1966 he 
was hit on the head near the left eye with a piece of metal, 
possibly a jeep wheel.

The veteran's service medical records showed no complaints of 
or treatment for ringing in the ears.  He was treated for 
burning of the eyes in July 1965.  It was noted in April 1967 
that he had received a self-inflicted head injury over the 
left eye in an accident with a hammer.  An ophthalmologic 
consultation report dated in April 1968 showed the veteran's 
complaints of the left eye watering and burning.  Examination 
showed correctable vision to 20/20 bilaterally.  He was 
prescribed eyeglasses.  In March 1971, he was treated for an 
infected left tympanic membrane. 

On Reports of Medical History completed in conjunction with 
the veteran's induction examination in January 1962, 
separation examination in December 1963, reenlistment 
examination in April 1965, annual examination in March 1968, 
separation examination in May 1969, and discharge examination 
in January 1973, the veteran denied having any ear trouble.  
On the Report of Medical History completed in conjunction 
with his reenlistment examination in December 1969, it was 
noted that he once had laryngitis.

The veteran's service medical records showed that his visual 
acuity was 20/20 bilaterally upon his induction examination 
in January 1962, separation examination in December 1963, 
reenlistment examination in April 1965, annual examination in 
March 1968, separation examination in May 1969, and 
reenlistment examination in December 1969.  The discharge 
examination in January 1973 showed visual acuity of 20/20 on 
the right and 20/50 on the left, correctable to 20/20.  On 
Reports of Medical History completed in conjunction with the 
1962, 1963, 1965, and 1969 examinations, the veteran denied 
having any eye trouble.

When asked by the RO if he had any records showing continuous 
treatment for these conditions, the veteran indicated that he 
did not.  Associated with the claims file are VA outpatient 
and hospitalization records dated from 1974 to 1997, VA 
examination reports dated from 1969 to 1996, and private 
medical evidence from several sources.  The evidence 
pertinent to these claims is discussed below.

Upon VA examination in August 1969, the veteran's eyes were 
normal, with visual acuity correctable to 20/20 bilaterally.  
He raised no complaints concerning tinnitus.

A VA record dated in August 1975 indicated that the veteran 
stated that he experienced left ear pain like a toothache 
when exposed to loud noises.  He also stated that the vision 
in his left eye would suddenly "go away" or slowly "go 
black."  In a March 1978 statement, the veteran indicated 
that he had problems with his left ear buzzing and popping.  

A VA medical record dated in February 1984 showed treatment 
for otitis media.  At that time, the veteran complained of 
right ear pain, and examination showed the right tympanic 
membrane was injected with fluid.  A VA medical record dated 
in March 1984 indicated that he complained of pain in both 
ears.  He also stated that his ears were popping.  
Examination was normal, and the assessment was ear pain.  

In April 1984, it was indicated that the veteran had a 
history of a "movement disorder" unlike tardive dyskinesia, 
and symptoms included ringing in the ears.  Also, a VA 
consultation sheet dated in April 1984 showed that he was 
referred to ophthalmology with complaints of the left eye 
itching.  The examination showed blepharitis and myopia.

A Mental Hygiene Clinic record dated in March 1990 indicated 
that the veteran complained of buzzing in the left ear, and 
he stated that it also occasionally hurt.  Another VA record 
dated in March 1990 indicated that he complained of an 
intermittent left earache at night.  A VA medical record 
dated in December 1990 indicated that the veteran complained 
of left inner ear pain that could be felt down in the neck.  
He was referred to Ears, Nose, and Throat (ENT) for 
evaluation.  An ENT clinical record dated in February 1991 
indicated that the veteran complained of discomfort and a 
feeling of fullness in the ears, predominantly on the left.  
He stated that he had had these symptoms intermittently since 
Vietnam.  He denied any trauma.  Examination showed no 
abnormalities of the ears.  It was noted that he had a 
history of sinusitis.  The diagnosis was Eustachian tube 
dysfunction. 

During his period of VA hospitalization between May and July 
1994, the veteran complained of tinnitus in the left ear, and 
discharge diagnoses included decreased left auditory acuity.  
A VA audiology consultation report dated in May 1994 
indicated that the veteran complained of sudden loss of 
hearing in the left ear and onset of constant buzzing 
tinnitus in the left ear following acoustic trauma in 1968 
when artillery rounds exploded in Vietnam and he was struck 
with shrapnel.  He stated that the hearing loss had gradually 
worsened, and he had also had problems with ear infections, 
aural fullness in the left ear, and sinus problems.  
Examination showed slight hearing loss in the left ear with a 
conductive component.  The examiner stated that the 
unilateral tinnitus appeared to be secondary to the acoustic 
trauma.  A VA ENT consultation report dated in June 1994 
showed similar complaints and conclusions. 

A VA consultation sheet dated in June 1994 indicated that the 
veteran was referred to the eye clinic for complaints of 
blurred vision in the left eye, as well as puffiness and 
watering.  Examination showed visual acuity was 20/25 on the 
right and 20/30 on the left.  Slit limp examination showed no 
abnormalities.  The diagnosis was presbyopia, and the 
examiner recommended that the veteran continue using his 
reading glasses.  

A VA ENT progress note dated in December 1994 indicated that 
the veteran was status post an explosion in 1968 near the 
left ear.  He complained of decreased hearing acuity and 
tinnitus.  Examination showed no abnormalities.  The 
examiner's assessment was allergic rhinitis.  It was noted 
that there was minimal conductive hearing loss in the left 
ear status post trauma.  

At his personal hearing in April 1996, the veteran stated 
that he had had problems with the left ear ever since he was 
exposed to explosions and rocket attacks during the Tet 
Offensive.  He stated that he had ringing in the ear, pain, 
popping, and decreased hearing acuity.  

The RO requested the veteran's treatment records from Marc 
Parnell, O.D.  Dr. Parnell indicated that the veteran 
underwent routine eye examinations in December 1988, January 
1990, January 1991, May 1993, September 1994, and May 1996.  
He was mildly hyperopic with a low amount of astigmatism.  He 
also had presbyopia.  He was provided an appropriate 
prescription for bifocals that resulted in visual acuity of 
20/20 bilaterally.  The veteran had no diagnosed pathological 
condition, but because of the appearance of his optic nerve 
heads, he had been classified as a possible low tension 
glaucoma suspect.

In connection with his claims, the veteran underwent VA 
examinations in October 1996.  During the audiological 
evaluation, he stated that he had onset of tinnitus in 1968 
following a rocket and mortar attack.  He indicated that it 
was constant and bilateral.  During the eye examination, his 
visual acuity was correctable to 20/20 bilaterally.  There 
were no eye or ear abnormalities upon examination.

The veteran submitted the report of a private audiogram 
conducted by Dr. Pillsbury in December 1996, but this 
contained no information concerning tinnitus. 

At his personal hearing in February 1998, the veteran stated 
that he was exposed to acoustic trauma in Vietnam, including 
rocket and mortar attacks during the Tet Offensive.  He 
stated that he had had tinnitus since that time.  He also 
stated that he was exposed to acoustic trauma after service 
when he worked in factories.  

With respect to his left eye claim, the veteran testified 
that he injured his left eye in 1966 in Germany.  He 
indicated that he was on a work detail when a rubber hammer 
bounced back and hit him in the head just above the left eye.  
He stated that he had stitches at that time.  Afterwards, the 
eye started getting weak and watering.  He stated that he 
went to the doctor and was prescribed eyeglasses.  He stated 
that he also developed difficulty seeing in bright sunlight.  
He indicated that he currently had difficulty driving at 
night.  He had received treatment, but no doctor had told him 
what was wrong with his eye.  He now had pain, difficulty 
seeing, and problems with depth perception.

The veteran's testimony in May 1999 was consistent with that 
presented in 1998.  He indicated that no eye doctor had ever 
told him that the inservice eye trauma contributed to his eye 
disorders, including his loss of vision.  He also stated that 
no doctor had ever told him that his tinnitus was related to 
the inservice acoustic trauma.


2.  Legal Analysis

a.  Tinnitus, right ear, and left eye disorders

The laws and regulations concerning service connection are 
discussed above.  The medical evidence shows a current 
diagnosis of tinnitus.  Also, the medical evidence from Dr. 
Parnell showed current diagnoses of hyperopia, presbyopia, 
and astigmatism.  

The veteran's service medical records showed no complaints 
of, treatment for, or diagnosis of tinnitus.  The veteran 
testified that he experienced ringing in his ears (tinnitus) 
during service, and he also testified as to his inservice 
acoustic trauma.  His statements are assumed to be true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Therefore, there is sufficient evidence of incurrence of a 
disease or injury during service, and the second element of a 
well-grounded claim for service connection has not been 
satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection for tinnitus of 
the right ear.  There is no medical evidence tending to show 
a nexus, or link, between any inservice disease or injury and 
the current complaints of right ear tinnitus.  As indicated 
above, his service medical records showed no complaints of 
tinnitus, and he expressly denied upon his separation from 
service in 1969 and upon discharge from service in 1973 that 
he had ever had any ear trouble.  The evidence does not show 
complaints of right ear tinnitus until the 1990s, many years 
after the veteran's discharge from service.  The medical 
evidence simply does not show that this condition was present 
prior to that time.  Although the veteran complained of 
various difficulties with his left ear prior to the 1990s, 
including complaints of tinnitus, the only complaints 
regarding his right ear were of pain or fullness, and these 
complaints were associated with conditions other than 
tinnitus (i.e., Eustachian tube dysfunction).  

Moreover, at no time has a medical professional rendered an 
opinion that the post-service diagnosis of right ear tinnitus 
is related to the veteran's active service in any manner, 
including the alleged acoustic trauma.  Rather, as discussed 
below, the only medical opinion of record relating the 
veteran's complaints of tinnitus to his military service were 
based on complaints of left ear tinnitus only and the 
diagnosis was unilateral tinnitus due to acoustic trauma. 

The veteran is arguing that he is entitled to service 
connection for tinnitus because he was exposed to acoustic 
trauma during service while engaged in combat in Vietnam.  
The provisions of 38 U.S.C. 1154(b) (West 1991) specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish incurrence of a disease or injury 
during service.  See, e.g., Jensen v. Brown, 19 F.3d 1413, 
1416-17 (Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 
105 (1993).  Even if the Board was to conclude that the 
veteran did engage in combat with the enemy, see Zarycki v. 
Brown, 6 Vet. App. 91 (1993), there still must be medical 
evidence tending to show that a nexus, or link, between an 
inservice disease or injury and the current right ear 
tinnitus is plausible.  See Wade v. Brown, 11 Vet. App. 302, 
304-5 (1998); Arms v. West, 12 Vet. App. 188 (1999); Kessel 
v. West, 13 Vet. App. 9 (1999).  As discussed above, there is 
no such evidence in this case, and the claim for tinnitus, 
right ear, is therefore not well grounded.

Presbyopia and hyperopia are forms of refractive error.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 
11.07(b) (August 26, 1996) (hereinafter "M21-1").  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(1999).  As refractive error of the eye is not, by law, a 
disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  It is important in the 
circumstances of this case to examine the veteran's separate 
periods of service.

The veteran contends that he injured his left eye in 1966, 
and a service medical record dated in 1967 references a prior 
accidental injury to the head in the area of the left eye, 
without indicating when this injury occurred.  Accepting as 
true the fact that the veteran injured his left eye in 
approximately 1966, the evidence in this case does not show 
that any superimposed disease or injury that occurred during 
the veteran's period of military service between May 1964 and 
May 1969 resulted in increased disability.  No medical 
professional has indicated that any refractive error of the 
eye is etiologically related to the claimed injury.  
Moreover, the veteran's visual acuity remained 20/20 upon 
inservice examinations in May 1968 and May 1969, as well as 
VA examination in August 1969. 

With respect to the veteran's period of military service 
between 1970 and 1973, his service medical records showed a 
decrease in visual acuity upon discharge from service as 
compared to that shown upon enlistment.  However, the veteran 
does not contend that he incurred any eye injuries during 
this period of service, and the service medical records 
showed no treatment for his eyes during this time period.  It 
would be speculative to conclude that the decreased visual 
acuity shown in 1973 was etiologically related to the claimed 
eye injury from 1966, and no medical professional has 
indicated such.

It is true, as the veteran maintains, that his visual acuity 
decreased during his period of military service between 1964 
and 1969, such that he was provided eyeglasses, and his 
visual acuity also decreased during his period of military 
service between 1970 and 1973.  However, as refractive error 
of the eye may not be considered a disease or injury 
according to VA law, and as there is no competent medical 
evidence of a superimposed disease or injury during service 
that resulted in a decrease in visual acuity, the veteran has 
failed to state a plausible claim for service connection for 
presbyopia and hyperopia.  

Service connection may not be granted for a regular 
astigmatism, since this is also of congenital or 
developmental origin, and, as discussed above, there is no 
indication in the medical evidence that the veteran incurred 
a superimposed eye injury during service that resulted in a 
decrease in visual acuity.  Service connection may be granted 
for an irregular astigmatism, which may be due to injury.  
M21-1, Part VI, para. 11.07(b)(1) (August 26, 1996).  In such 
circumstances, service connection is granted for 
uncorrectable residuals.  However, not only does the medical 
evidence fail to show that the veteran's astigmatism is 
irregular, but also he does not have any uncorrectable 
residuals.  His visual acuity is correctable to 20/20 
bilaterally.  Therefore, the veteran has also failed to state 
a plausible claim for service connection for astigmatism.

The only evidence linking the veteran's current right ear 
tinnitus and diagnosed eye disorders to his military service 
consists of his current statements.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him an additional 
medical examination at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground any of these claims.  Although the veteran testified 
that he received extensive post-service medical treatment, he 
also testified that no medical professional has ever told him 
(1) that any diagnosed left eye disorder is related to his 
military service in any manner; (2) that any diagnosed left 
eye disorder was aggravated by a superimposed disease or 
injury during service; or (3) that his complaints of right 
ear tinnitus are related to his military service in any 
manner, including the alleged acoustic trauma.  Therefore, 
attempts to obtain additional post-service medical records 
are not warranted.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that these claims are plausible, 
the claims for service connection for tinnitus, right ear, 
and residuals of left eye injury must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 

b.  Tinnitus, left ear

The veteran has submitted a well-grounded claim for service 
connection for left ear tinnitus.  As indicated above, the 
medical evidence shows current diagnoses of tinnitus, and the 
veteran's contentions concerning exposure to acoustic trauma 
during service are accepted as true.  A medical professional 
has rendered an opinion that the veteran has unilateral, left 
ear tinnitus due to the reported acoustic trauma.  Assuming 
the credibility of this evidence, the claim must be said to 
be plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided an appropriate VA 
examination and personal hearings in accordance with his 
request.  Sufficient evidence is of record to decide the 
veteran's claim.  Therefore, no further assistance is 
required. 

As indicated above, the provisions of 38 U.S.C. 1154(b) (West 
1991) specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection of a disease or injury.  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding incurrence of a injury during service must be 
accepted as conclusive as to its actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In this case, the evidence clearly supports the conclusion 
that the veteran engaged in combat with the enemy.  His 
military records show receipt of a Purple Heart, a clear 
indication of participation in combat.  See 38 C.F.R. 
§ 3.303(f) (1999).  The veteran maintains that his tinnitus 
began during the Tet Offensive when he was exposed to 
acoustic trauma from explosions.  The Board accepts the 
veteran's allegations concerning inservice exposure to 
acoustic trauma while serving in combat.  His service medical 
records show incurrence of shrapnel wounds, which is 
certainly consistent with the potential for exposure to 
acoustic trauma from weapons fire and grenades, and he is 
competent to testify as to his own experience.  The Board has 
no reason to doubt the credibility of his statements.  
"Because the law specifically provides that service 
connection may be proven by satisfactory lay evidence, 
without the support of official records, it follows that the 
absence of such official clinical evidence alone is not 
sufficient to rebut the lay evidence."  Sheets v. Derwinski, 
2 Vet. App. 512, 515 (1992); see also Peters v. Brown, 6 Vet. 
App. 540, 543 (1994).

Once the veteran has submitted satisfactory evidence of 
service incurrence or aggravation of the claimed injury or 
disease which is consistent with the circumstances, 
conditions, or hardships of his military service, a factual 
presumption arises that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); see also Kessel, 13 Vet. App. 9.  The presumption 
can only be rebutted by clear and convincing evidence showing 
that the disease or injury was not incurred in or aggravated 
by service.  Id.

Thus, the remaining question confronting the Board is whether 
the veteran currently has left ear tinnitus that is related 
to the inservice exposure to acoustic trauma.  The Board 
finds that the evidence supports the claim for the following 
reasons.  The record contains only medical evidence favorable 
to the veteran's claim.  A VA physician concluded that the 
veteran has unilateral, left ear tinnitus as a result of the 
reported inservice acoustic trauma.  There are no medical 
opinions of record that indicate that the veteran's left ear 
tinnitus is not related to his military service.  The veteran 
is certainly competent to report experiencing ringing in his 
ears since 1968.  

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred left ear 
tinnitus during his military service.  38 U.S.C.A. §§ 1110, 
1131, and 1154(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 
3.304 (1999).


ORDER

The veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) is reopened and is well grounded, and, 
to that extent, the appeal is granted.

Entitlement to service connection for tinnitus, right ear, 
and residuals of left eye injury is denied.

Entitlement to service connection for tinnitus, left ear, is 
granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims for service connection 
for PTSD and increased ratings for his back and left shoulder 
disorders.  As indicated above, the Board will defer a 
decision on the veteran's TDIU claim until these claims are 
returned from remand.

The evidence of record shows that the veteran was awarded 
Social Security disability benefits in 1988 due, in part, to 
a psychiatric disability.  The decision also indicates that 
the veteran claimed disability due to his service-connected 
back and left shoulder disorders.  Although the decision 
lists evidence considered by the Social Security 
Administration that is already part of the veteran's claims 
files, there may be additional medical records developed by 
the Social Security Administration that may be relevant to 
the veteran's claims.  See, e.g., Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight).  Therefore, the RO 
should obtain the decision and records supporting the award 
of Social Security benefits.

While these claims are in remand status, the RO must obtain 
the veteran's VA records for treatment since September 1997 
(the latest outpatient records associated with the claims 
file).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

A.  Service connection for PTSD

In order to assure that the evaluation of the veteran's claim 
is fully informed, the RO should attempt to obtain the 
veteran's personnel records.

The RO should also give the veteran an opportunity to provide 
additional details regarding his alleged stressors.  The 
veteran is advised that this information is vitally necessary 
to obtain supportive evidence of his particular stressful 
event(s), and if he does not provide sufficient details, an 
adequate search for verifying information cannot be 
conducted.  The statements he has submitted thus far 
regarding his alleged stressors do not contain specific 
information.  If, and only if, the veteran provides 
information regarding his stressors that can be verified, 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 (formerly the Environmental Support 
Group) for its assistance in verifying any reported non-
combat stressors only.  Since the veteran received the Purple 
Heart for his service in Vietnam, his statements as to 
combat-related stressors are accepted as true. 

Since the evidence of record shows diagnosis of PTSD, it is 
necessary to provide the veteran a VA psychiatric examination 
since there is insufficient detail of the alleged inservice 
stressors or of the objective findings supporting the prior 
diagnoses.  The examiner should determine (1) the exact 
diagnosis, if any, of the veteran's psychiatric disorder(s); 
(2) whether any established inservice stressors were 
sufficient to produce PTSD; and, if so (3) whether there is a 
link between the current symptoms and the inservice 
stressors.

B.  Increased ratings for back condition and 
residuals of shrapnel wound to left shoulder

The veteran testified that he receives treatment for his 
service-connected conditions from Drs. Bryant and Newsome.  
Some of these records have been obtained.  However, Dr. 
Newsome refused to release the veteran's treatment records to 
VA without financial payment.  The veteran should be informed 
that any records concerning treatment for his back and left 
shoulder conditions would be relevant to his claims for 
increased ratings.  It is important that his actual treatment 
records be presented.  He should be told that it is his 
responsibility to present evidence in support of his claims, 
and he should be offered an opportunity to obtain and present 
such records if he wants them to be considered in connection 
with his claims.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).

While these claims are in remand status, the veteran should 
be provided an additional VA examination for his left 
shoulder condition.  It is unclear whether any of his 
functional impairment is attributable to nonservice-connected 
disorders.  In addition to his service-connected residuals of 
shrapnel wound, the medical evidence shows that the veteran 
has several other shoulder disorders, including degenerative 
joint disease of both shoulders, myositis, and bursitis.  
Despite the veteran's repeated complaints, much of the 
medical evidence in the claims file suggests that he has 
little, if any, residual disability from the inservice 
shrapnel wound.  His service medical records indicate that 
the shrapnel wound was superficial, with no resulting bone, 
nerve, or artery damage.  Despite his inservice complaints, 
several medical professionals during service concluded that 
there was no evidence of orthopedic or neurological disease.  
Post-service medical examiners have concurred with that 
conclusion (i.e., notation in February 1978 that the veteran 
was malingering with his service-connected shrapnel wound and 
conclusion of VA examiner in 1989 that the veteran had no 
residual shoulder dysfunction).

Since it appears that the veteran has nonservice-connected 
left shoulder conditions that may be contributing to the 
functional impairment that he is experiencing, it is 
essential that an attempt be made to separate the effects of 
the veteran's service-connected residuals of a shrapnel wound 
from the other shoulder disorders so that the appropriate 
disability rating may be assigned.  Therefore, in order to 
assure that VA's statutory obligation to assist the veteran 
is fulfilled, an examination is required.

Accordingly, although the Board regrets the delay, these 
claims are REMANDED for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration granting his 
claim for disability benefits.  The 
letter requesting such records should 
include a citation to appropriate legal 
authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

2.  Obtain and associate with the claims 
file the veteran's medical records for 
all hospitalization and outpatient 
treatment from September 1997 to the 
present from the VA Medical Center in 
North Little Rock. 

3.  Request from the National Personnel 
Records Center any personnel records for 
the veteran.  Associate all requests and 
records received with the claims file.

4.  Tell the veteran that he should 
submit the following:  

(a) his medical records from Drs. Bryant 
and Newsome concerning treatment for 
his back and left shoulder conditions 
since they may be relevant to his 
claims for increased ratings; 

(b) any medical records showing recent 
psychiatric treatment from private 
physicians; and 

(c) a comprehensive statement regarding 
his alleged stressors.  He should 
provide as many details as possible of 
the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the veteran that he is 
free to submit any evidence supporting 
his alleged stressors, such as 
statements from fellow service members 
or others who witnessed or knew of the 
alleged events at the time of their 
occurrence.

Inform the veteran that it is his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159(c) (1999).  Allow him an 
appropriate period of time within which 
to obtain this evidence.

5.  If, and only if, the veteran provides 
specific details regarding any alleged 
non-combat stressors, prepare a list of 
the alleged non-combat stressors, and 
include the veteran's personnel records 
showing his service dates and duties.  
Forward it to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 
(formerly the Environmental Support 
Group), and request that it provide any 
information which might corroborate the 
veteran's alleged non-combat stressors.  

6.  After obtaining as many of the VA 
medical records as possible and allowing 
the veteran an opportunity to submit the 
requested private medical evidence, 
schedule him for a VA psychiatric 
examination.  It is very important that 
the examiner be provided an opportunity 
to review the claims folders and a copy 
of this remand prior to the examination.  
The examiner should indicate in the 
report that the claims files were 
reviewed.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.

The RO must specify for the examiner the 
stressor(s) that are established by the 
evidence of record, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor during service.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner should render a medical opinion 
as to the following: 

If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressors sufficient to 
produce PTSD, and, if so, is there a 
link between the current symptoms 
and the verified inservice 
stressors.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  In rendering 
this opinion, the examiner must reconcile 
the contradictory medical evidence of 
record (i.e., diagnoses of PTSD versus 
conclusions that the veteran does not meet 
the diagnostic criteria for PTSD).  

It would assist the Board if the examiner 
were to discuss the history of the 
veteran's psychiatric treatment.  The 
examiner's attention is directed to 
service medical records (showing diagnoses 
of passive-aggressive personality disorder 
and compensation neurosis versus 
malingering); reports of VA psychiatric 
examinations conducted in 1973, 1991, and 
1996; VA outpatient and hospitalization 
records showing diagnoses of hysterical 
personality, schizophrenia, histronic 
personality, and major depression; and 
records from the Vet Center, including a 
questionnaire completed by the veteran 
discussing his military experiences.

7.  After obtaining as many of the VA 
medical records as possible and allowing 
the veteran an opportunity to submit the 
requested private medical evidence, 
schedule him for appropriate VA 
examinations to evaluate his service-
connected residuals of shrapnel wound to 
the left shoulder.  It is very important 
that the examiner(s) be provided an 
opportunity to review the claims folders 
and a copy of this remand prior to the 
examination(s).  The examiner(s) should 
indicate in the report(s) that the claims 
files were reviewed.  The examiner(s) 
must provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected residuals of shrapnel wound to 
the left shoulder.  The examination 
should include range of motion testing, 
and all ranges of motion should be 
reported in degrees.  Any limitation of 
motion or functional limitation of the 
left shoulder that is attributable to the 
service-connected condition of residuals 
of shrapnel wound should be identified.  
The examiner should discuss the effects 
of the inservice shrapnel wound on the 
muscle functioning of the left shoulder.  
It should specifically be indicated 
whether the scar resulting from the 
inservice shrapnel wound is tender or 
otherwise disabling.  The examiner should 
discuss the effect the veteran's service-
connected left shoulder disability has 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

After review of the claims file, 
including the service medical records and 
prior VA examination reports, the 
examiner(s) should render a medical 
opinion as to which of the veteran's 
symptomatology and/or functional 
impairment is attributable to the 
service-connected residuals of a shrapnel 
wound as opposed to any nonservice-
connected left shoulder conditions (i.e., 
degenerative joint disease, myositis, 
bursitis).  If it is impossible to 
distinguish the symptomatology and/or 
functional impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  The 
examiner should discuss the prior medical 
evidence suggesting that the veteran's 
residuals of the shrapnel wound are few, 
if any (i.e., service medical records, 
1978 VA record, 1989 VA examination 
report).

8.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
reports include fully detailed 
descriptions of all opinions requested.  
If any report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

9.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for service connection 
for PTSD (on the merits) and for 
increased ratings for his back condition 
and residuals of shrapnel wound to the 
left shoulder, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  See 38 C.F.R. § 3.304(f) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 
(1999); Cohen v. Brown, 10 Vet. App 128 
(1997).  The RO should consider whether 
the veteran is entitled to a separate 
disability rating for the scar resulting 
from the inservice left shoulder shrapnel 
wound.  The RO should reevaluate the 
veteran's claim for TDIU, with 
consideration of any additional 
information obtained as a result of this 
remand.

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






